Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 1 of 22 Page ID #:6383



 1   Jon F. Monroy, SBN 51175
     Jennifer E. Gysler, SBN 143449
 2   MONROY, AVERBUCK & GYSLER
     32123 Lindero Canyon Road, Ste 301
 3   Westlake Village, CA 91361
     (818) 889-0661 Fax (818) 889-0667
 4
     Attorneys for Defendants,
 5   DEPUTY UPCHURCH, DEPUTY ZUNIGA,
     LT. MOSQUERA, SHERIFF JIM McDONNELL
 6   (erroneously sued as Chief J. McDonnel),
     DEPUTY F. ABRIL, DEPUTY J. SANFORD,
 7   DEPUTY M. TRIMBLE II, NURSE F. MOSCOSO;
     LT. A. SALINAS, SGT. GASATAYA, SGT. R.
 8   GARCIA, SGT. J. MORALES,
     SGT. ROBERT THOMPSON (erroneously sued as
 9   “Sgt. Toms”); DEPUTY M. ENRIQUEZ, JR.,
     DEPUTY J. GARIBAY, DEPUTY D. HAAS,
10   DEPUTY A. INES, DEPUTY J. LEW,
     DEPUTY RODRIGUEZ, DR. N. TEOPHILOV,
11   DR. B. FELAHY, DR. S. LITTLE, DR. A. PRYOR,
     DR. Y. SILVANSKAYA, DR. K. VIVO,
12   DR. P. ZOLNOUNI, NURSE J. ANDERSON,
     NURSE O. LUNA, NURSE B. MENEFEE,
13   NURSE C. TUTT
14
                         UNITED STATES DISTRICT COURT
15
                        CENTRAL DISTRICT OF CALIFORNIA
16
                               SOUTHERN DIVISION
17

18
     ROBERT VOSKANYAN,                    )   Case No.: CV 15-6259 MWF (KES)
19                                        )
                                          )   OBJECTIONS TO MAGISTRATE’S
20              Plaintiffs,               )   REPORT AND RECOMMENDATION
                                          )   DENYING IN PART, DEFENDANTS’
21        vs.                             )   MOTION FOR SUMMARY
                                          )   JUDGMENT
22   L.A. SHERIFFS et al.                 )   [Doc. 339]
                                          )
23                                        )
                Defendants
                                          )
24                                        )
                                          )
25                                        )
                                          )
            Partial Objections to Magistrate’s Report & Recommendations - 1
Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 2 of 22 Page ID #:6384



 1         County Defendants object to those portions of the Magistrate’s Report and
 2
     Recommendations which deny County Defendants’ Motion for Summary
 3
     Judgment.
 4

 5         Of significance is that this Motion for Summary Judgment was unopposed
 6
     by the plaintiff, who had requested and received many extensions to file opposition,
 7
     but ultimately did not do so. In most circumstances, an opposition is filed,
 8

 9
     objections raised, and the defense is then afforded an opportunity to file a Reply

10   Brief and response to the evidentiary objections raised in the opposition. Since no
11
     opposition was filed, defendants could not file a Reply Brief and were not aware of
12
     any evidentiary objections to the evidence submitted, which include jail medical
13

14   records, an incident report, and the declaration of Dr. Teophilov, a Chief Physician

15   who provided administrative and medical services to the jail and jail inmates.
16
           In the Report and Recommendation, Magistrate Judge Karen Scott declined
17
     to consider the plaintiff’s jail medical records and the declaration of Dr. Teophilov
18

19   on the basis that the medical records were not properly authenticated and Dr.
20
     Teophilov could not be considered a medical expert. [Doc. 339, #6360, lines 5-9].
21
     Under normal circumstances, the defendants we would have had the opportunity to
22

23
     file a Reply brief addressing these issues and remedying any such evidentiary

24   defects. In this highly unusual instance, the defense did not have the opportunity to
25


             Partial Objections to Magistrate’s Report & Recommendations - 2
Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 3 of 22 Page ID #:6385



 1   do so since they were raised for the first time by the Report and Recommendation
 2
     of Magistrate Judge Karen Scott.
 3
           Relief sought: The defense requests that the Court accept the jail medical
 4

 5   records as genuine as is normally done in similar motions. Moreover, the defense
 6
     asserts the complete exclusion of Dr. Teophilov’s declaration regarding the
 7
     appropriateness and extent of medical care provided to plaintiff, is not only
 8

 9
     erroneous but also unfair.

10         The Report and Recommendation seems to opine that since Dr. Teophilov
11
     only saw the patient “on only one instance” (Doc. 339, #6363, lines 12-13), the the
12
     Declaration of Dr. Teophilov is only comprised of a summary of the plaintiff’s
13

14   medical records. Attached hereto as Exhibit 1 if an example of Dr. Teophilov’s

15   role as the Chief Physician for Correctional Health Services (“CHS”) by the
16
     County of Los Angeles. Exhibit 1 is found in the records as part of multiple
17
     voluminous exhibits to plaintiff’s Fourth Amended Complaint. (Doc. 155-6, page
18

19   #2638). This entry clearly delineates how he performs that role and his active
20
     involvement in the treatment of inmates, such as the plaintiff. This is also reflected
21
     in the Dr. Teophilov’s declaration filed in support of defendants’ motion for
22

23
     summary judgment, paragraph 85. (Doc. 321-13).

24         Further that any statements by plaintiff contained in his criminal case or in
25
     his verified Fourth Amended Complaint, be excluded from consideration to the

             Partial Objections to Magistrate’s Report & Recommendations - 3
Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 4 of 22 Page ID #:6386



 1   extent plaintiff asserts he was denied proper medical care as he is a layperson and
 2
     as such, his assertions are opinion testimony and therefore inadmissible.
 3
           These objections are respectfully submitted for the Court’s consideration.
 4

 5   DATED: March 1, 2021                   MONROY, AVERBUCK & GYSLER
 6

 7                                          Jennifer E. Gysler________________.
                                            JON F. MONROY
 8
                                            JENNIFER E. GYSLER
 9                                          Attorneys for Defendants

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


             Partial Objections to Magistrate’s Report & Recommendations - 4
Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 5 of 22 Page ID #:6387



 1                              TABLE OF CONTENTS
 2                                                                           Page

 3   1.   THE COURT HAS THE AUTHORITY TO ACCEPT AS
          GENUINE, THE PLAINTIFF’S JAIL MEDICAL RECORDS.                     8
 4

 5   2.   DR. TEOPHILOV HAS SUFFICIENT KNOWLEDGE AND
          EXPERIENCE TO BE A MEDICAL EXPERT AND TO
 6
          AUTHENTICATE THE JAIL MEDICAL RECORDS TO THE
 7        EXTENT IT IS NECESSARY.                                            11

 8   3.   PLAINTIFF’S STATEMENTS IN HIS VERIFIED
 9
          COMPLAINT AND/OR CRIMINAL CASE CANNOT BE
          USED TO REFUTE DR. TEOPHILOV’S OPINION THAT
10        APPROPRIATE MEDICAL CARE WAS PROVIDED.                             16
11
     4.   JUDICIAL ECONOMY AND PRACTICALITY URGE THE
12        CONSIDERATION OF THE PLAINTIFF’S JAIL MEDICAL
          RECORDS AND THE DECLARATION OF DR. TEOPHILOV
13
          TO RESOLVE ISSUES ON THE RECORD WHERE
14        POSSIBLE.                                                          18

15

16

17

18

19

20

21

22

23

24

25


           Partial Objections to Magistrate’s Report & Recommendations - 5
Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 6 of 22 Page ID #:6388



 1                             TABLE OF AUTHORITIES
 2   Statutes                                                               Page

 3   Federal Rule of Evidence, Section 901(b)(4)                                   10
 4
     Decisional Authority
 5
     Abdullah v. CDC, No. CIV S-06-2378 MCE JFM P, 2010 WL4813572
 6
           (E.D.Cal. Nov. 19, 2010)                                                10
 7
     Barthelemy v. Air Line Pilots Ass'n, 897 F.2d 999, 1018 (9th Cir. 1990) (per
 8   curiam)                                                                      16
 9
     Burch v. Regents of University of California, 433 F.Supp.2d 1110 (2006)       10
10
     Brown v. Kyle, No. 1:04-cv-06539-AWI-SKO PC
11
     (E.D. Cal. Aug. 2, 2011)                                                      11,17
12
     Johnson v. Meltzer, 134 F.3d 1393, 1399-1400 (9th Cir. 1998)                  16
13

14   Johnson v. Roche, No. CIV S-06-1676 GEB EFB P, 2009 WL 720891,
          (E.D.Cal. Mar. 13, 2009)                                                 10
15

16
     Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004)                            16

17   Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152, 119 S.Ct. 1167,
         142 L.Ed.2d 238 (1999)                                                    13
18

19   Las Vegas Sands, LLC v. Nehme 632 F.3d 526                                    10
20
     Barry G. Lew,M.D. v. Kona Hospital, 754 F.2d 1420                             16
21
     Lopez v. Smith, 203 F.3d 1122, 1132 n.14 (9th Cir. 2000)                      16
22

23
     McElyea v.Babbitt, 833 F.2d 196, 197-98 (9th Cir. 1987) (per curiam)          16

24   Mettias v. United States, Civ. No. 12-00527 ACK-KSC
           (D. Haw. Jan. 15, 2015)                                                 14
25

     Moran v. Selig, 447 F.3d 748, 759-60 (9th Cir. 2006)                          16
            Partial Objections to Magistrate’s Report & Recommendations - 6
Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 7 of 22 Page ID #:6389



 1   Mukhtar v. Cal. State Univ., 299 F.3d 1053, 1064 (9th Cir.2002)           13
 2
     Orr v. Bank of America Nt & Sa, 285 F.3d 764                              10
 3
     Sanchez v. Penner, No. CIV S-07-0542 MCE EFB P, 2009 WL 3088331
 4
          (E.D.Cal. Sept. 22, 2009)                                            10
 5
     Sea-Land Service Inv. V. Lozen Intern LLC 285 .3d 808 (9th Cir. 2002)     16
 6

 7   Schroeder v. McDonald, 55 F.3d 454, 460 n.11 (9th Cir. 1995)              16

 8   Sullivan v. United States Dep't of the Navy, 365 F.3d 827, 834
 9
            (9th Cir. 2004).                                                   14

10   U.S. v. Sandoval-Mendoza, 472 F.3d 645, 655 (9th Cir. 2006)               13,14
11
     Sea-Land Service, Inc. v. Lozen Intern, LLC,285 F.3d 808, 819
12        (9th Cir. 2002).                                                     17
13

14

15

16

17

18

19

20

21

22

23

24

25


             Partial Objections to Magistrate’s Report & Recommendations - 7
Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 8 of 22 Page ID #:6390



 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2
           1. THE COURT HAS THE AUTHORITY TO ACCEPT AS
 3
               GENUINE, THE PLAINTIFF’S JAIL MEDICAL RECORDS.
 4

 5         In the Report and Recommendations (Doc.339), the Court summarily rejects
 6
     almost the entirety of the evidence submitted by defendants in their motion for
 7
     summary judgment. Notably, the Court finds that the plaintiff’s jail medical
 8

 9
     records are not authenticated are therefore not considered in the Court’s analysis.

10   However, decisional authority provides that the Court can accept the genuineness
11
     of plaintiff’s jail medical records.
12
           In the Report, the Court finds: “The witnesses or persons certifying the
13

14   records need not have any knowledge of the record itself or the events it describes;

15   they need only provide the bare bones information required by subsections (A)
16
     through (C).” 30 Fed. Prac. & Proc. Evid. § 6631 (2d ed.). Instead, “[a]ll that is
17
     required is that the testifying witness be familiar with the record keeping system of
18

19   which the proffered document is a part.” [Doc. 339, #6359, lines 7-12]. The Court
20
     rejects the declaration of counsel that the records are kept in the ordinary course of
21
     business. [Doc. 339, #6359, lines 19-25]. Surprisingly, the Court also rejects the
22

23
     declaration of Dr. Teophilov because it concludes that he “…merely attested that

24   he had “reviewed” medical records provided to him. (Dkt 321-13 “Teophilov
25
     Decl.” para. 1-3). Nor did he assert facts demonstrating his familiarity with the

             Partial Objections to Magistrate’s Report & Recommendations - 8
Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 9 of 22 Page ID #:6391



 1   medical record keeping system or vouch that the requirements of Rule 803(6)(A)-
 2
     (C) have been met.” [Dec. 339, #6359:27-6360:2].However, Dr. Teophilov does
 3
     indeed state that he is familiar with the medical records system in his declaration.
 4

 5   He states in paragraph one: I am licensed as a physician in the State of California,
 6
     and I am board certified in internal medicine. I am employed as a Chief
 7
     Physician for Correctional Health Services (“CHS”) by the County of Los
 8

 9
     Angeles. In addition to my management and administrative duties, I also

10   participate directly in the delivery of health care services and I review the
11
     medical records of patients in the care of CHS staff.” [emphasis added].
12
           Dr. Teophilov sets forth that he is the Chief Physician at the jail medical
13

14   department (Correctional Health Services), has managerial and administrative

15   duties, sees patients, and reviews the medical records of patients at the jail. He is
16
     in the best position to authenticate the records and does so throughout his
17
     declaration.
18

19         Secondarily, the Court has the authority to accept the jail medical records as
20
     genuine. Indeed, Plaintiff himself attaches the medical records to his verified
21
     Fourth Amended Complaint. There have not been any disputes regarding the
22

23
     genuineness of plaintiff’s jail medical records. Pertinent decisional authority

24   supports the proposition that the Court can deem them genuine: ‘…an inquiry into
25
     authenticity concerns the genuineness of an item of evidence, not its

             Partial Objections to Magistrate’s Report & Recommendations - 9
     Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 10 of 22 Page ID
                                      #:6392


 1   admissibility, Orr, 285 F.3d at 776, and documents may be authenticated by review
 2
     of their contents if they appear to be sufficiently genuine, Las Vegas Sands,
 3
     LLC,632 F.3d at 533 (citing Orr, 285 F.3d at 778 n.24) (quotation marks omitted).
 4

 5   No suggestion was made that these documents are not official prison records from
 6
     Plaintiff's file(s). The characteristics of the records themselves in terms of
 7
     appearance, contents, and substance lead the Court to conclude easily that the
 8

 9
     documents have been authenticated by their distinctive characteristics and that they

10   are what they appear to be: official prison records. Fed. R. Evid. 901(b)(4); Las
11
     Vegas Sands, LLC,632 F.3d at 533; see also Abdullah v. CDC, No. CIV S-06-2378
12
     MCE JFM P, 2010 WL4813572, at *3 (E.D.Cal. Nov. 19, 2010) (finding an
13

14   objection for lack of foundation and authentication unavailing where

15   the records were from the plaintiff's prison file and they were created and
16
     maintained by prison officials); Sanchez v. Penner, No. CIV S-07-0542 MCE EFB
17
     P, 2009 WL 3088331, at *5 (E.D.Cal. Sept. 22, 2009) (overruling lack of
18

19   foundation and proper authentication objections to prison medical
20
     records submitted by the plaintiff); Johnson v. Roche, No. CIV S-06-1676 GEB
21
     EFB P, 2009 WL 720891, at *6 (E.D.Cal. Mar. 13, 2009) (overruling lack of
22

23
     foundation and proper authentication objections to prison records); Burch, 433

24   F.Supp.2d at 1119 (overruling objections to the introduction of documentary
25


            Partial Objections to Magistrate’s Report & Recommendations - 10
     Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 11 of 22 Page ID
                                      #:6393


 1   evidence where the defendants did not actually dispute the authenticity of them and
 2
     where the plaintiff would be able to authenticate them at trial).
 3
     Brown v. Kyle, No. 1:04-cv-06539-AWI-SKO PC, at *4-5 (E.D. Cal. Aug. 2, 2011)
 4

 5           Although the Court summarily dismisses the importance of the medical
 6   records, they go to the heart of plaintiff’s claim he was denied medical care or did
 7
     not receive proper medical care. The medical records are replete with entries
 8
     concerning medical care, diagnostic studies and repeated efforts to treat the
 9

10   numerous medical complaints by Mr. Voskanyan while he was incarcerated at the
11
     jail.
12
     2.      DR. TEOPHILOV HAS SUFFICIENT KNOWLEDGE AND
13

14
             EXPERIENCE TO BE A MEDICAL EXPERT AND TO

15           AUTHENTICATE THE JAIL MEDICAL RECORDS TO THE
16
             EXTENT IT IS NECESSARY.
17
             A declaration was submitted by a physician, Dr. Teophilov, in support of
18

19   defendants’ motion for summary judgment. The Court recommends in its Report

20   that it not be considered. (Doc.339, page 6363). In the very first portion of the
21
     declaration of Dr. Teophilov, he states:
22
             I am a party to the within action. If called upon to do so I could and would
23
     competently testify to the following facts which are within my own personal
24
     knowledge as follows:
25


              Partial Objections to Magistrate’s Report & Recommendations - 11
     Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 12 of 22 Page ID
                                      #:6394


 1   1.    I am licensed as a physician in the State of California, and I am board
 2
           certified in internal medicine. I am employed as a Chief Physician for
 3
           Correctional Health Services (“CHS”) by the County of Los Angeles. In
 4

 5         addition to my management and administrative duties, I also participate
 6
           directly in the delivery of health care services and I review the medical
 7
           records of patients in the care of CHS staff.
 8

 9
     [Declaration of Dr. Teophilov, Doc. 321-13 “Teophilov Decl.” ].

10         These initial paragraphs are important because they establish his medical
11
     credentials, i.e. that he is a licensed physician and is board certified in internal
12
     medicine. Further, paragraph one established that Dr. Teophilov works for
13

14   Correctional Health Services which provides medical care to jail inmates, and is a

15   Chief Physician there. He not only has management and administrative duties but
16
     also renders health care directly to the inmates including Mr. Voskanyan. Lastly,
17
     he regularly reviewed the medical records of patient in the care of the CHS staff.
18

19   These statements demonstrate Dr. Teophilov’s knowledge of the health care
20
     system at the jail, the delivery of health care services to inmates, and his oversight
21
     in terms of reviewing charts and making chart entries himself. All of this should
22

23
     be sufficient to establish the requisite foundation of his medical expertise in this

24   area, i.e. the provision of medical services to jail inmates and the records that
25
     reflect the services provided.

             Partial Objections to Magistrate’s Report & Recommendations - 12
     Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 13 of 22 Page ID
                                      #:6395


 1         Dr. Teophilov then meticulously goes on to summarize the considerable
 2
     medical care provided to the plaintiff as reflected in the jail medical records, along
 3
     with his own entry, and soundly refutes the contention by plaintiff that he was not
 4

 5   provided medical care [Declaration of Dr. Teophilov, Doc. 321-13].
 6
           Decisional authority allows this Court to accept the reliability of Dr.
 7
     Teophilov’s declarative testimony as to the extent of medical services provided to
 8

 9
     the plaintiff. See U.S. v. Sandoval-Mendoza, 472 F.3d 645, 655, n.41 (9th Cir.

10   2006), citing Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152, 119 S.Ct.
11
     1167, 142 L.Ed.2d 238 (1999); Mukhtar v. Cal. State Univ., 299 F.3d 1053,
12
     1064 (9th Cir.2002) ("A trial court not only has broad latitude in determining
13

14   whether an expert's testimony is reliable, but also in deciding how to determine the

15   testimony's reliability.") (citation omitted).
16
           “When evaluating specialized or technical expert opinion testimony, "the
17
     relevant reliability concerns may focus upon personal knowledge or
18

19   experience." Because medical expert opinion testimony "is based on specialized as
20
     distinguished from scientific knowledge, the Daubert factors are not intended to be
21
     exhaustive or unduly restrictive."” U.S. v. Sandoval-Mendoza, 472 F.3d 645, 655
22

23
     (9th Cir. 2006). In the U.S. v. Sandoval-Mendoza case, supra., the trial court

24   excluded expert testimony regarding the effects of a brain injury, which was
25
     reversed by the Ninth Circuit: ‘The district court concluded that the

             Partial Objections to Magistrate’s Report & Recommendations - 13
     Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 14 of 22 Page ID
                                      #:6396


 1   proposed medical expert opinion testimony was unreliable because it did not
 2
     conclusively prove Sandoval-Mendoza's brain tumor caused susceptibility to
 3
     inducement or a lack of predisposition. But medical knowledge is often uncertain.
 4

 5   The human body is complex, etiology is often uncertain, and ethical concerns often
 6
     prevent double-blind studies calculated to establish statistical proof. This does not
 7
     preclude the introduction of medical expert opinion testimony
 8

 9
     when medical knowledge "permits the assertion of a reasonable opinion."’ U.S. v.

10   Sandoval-Mendoza, 472 F.3d 645, 655 (9th Cir. 2006)
11

12         ‘In cases of specialized, technical, or medical expert testimony, "the relevant

13   reliability concerns may focus upon personal knowledge or experience." Id. at 150.
14
     "Because medical expert opinion testimony 'is based on specialized
15
     as distinguished from scientific knowledge, the Daubert factors are not intended to
16

17   be exhaustive or unduly restrictive.'" United States v. Sandoval-Mendoza, 472 F.3d
18
     645, 655 (9th Cir. 2006)(quoting Sullivan v. United States Dep't of the Navy, 365
19
     F.3d 827, 834 (9th Cir. 2004). Accordingly, the proper test in evaluating medical
20

21
     expert testimony examines whether "physicians would accept it as useful and

22   reliable." Id. Mettias v. United States, Civ. No. 12-00527 ACK-KSC, at *5-6 (D.
23
     Haw. Jan. 15, 2015)
24

25


            Partial Objections to Magistrate’s Report & Recommendations - 14
     Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 15 of 22 Page ID
                                      #:6397


 1         The Court is critical because Dr. Teophilov himself saw the patient once.
 2
     But he also reviewed the plaintiff’s chart to rule out the need for a wheelchair, as
 3
     none of the diagnostic studies performed supported the contention by plaintiff that
 4

 5   he could not walk. [Doc. 321-13, para. 85]. Treating physicians will and should
 6
     review the chart which precedes their treatment in order to provide continuity of
 7
     care. The one visit does not detract from Dr. Teophilov’s ability to review and
 8

 9
     opine as to the care received by the plaintiff.

10
           The Court is also critical that Dr. Teophilov has not been qualified as an
11

12   expert: “However, Defendants have not laid a proper foundation establishing Dr.

13   Teophilov to testify as an expert. See 29 Fed. Prac. & Proc. Evid. § 6264.3 (2d ed.)
14
     (“the party proffering a witness as an expert has the burden of laying a foundation
15
     that establishes the witness is qualified”); see also Fed. R. Civ. P. 56(c)(4).” [Doc.
16

17   339, page 6363]. Yet, based on the legal authority cited herein, Dr. Teophilov has
18
     demonstrated his medical licensure, expertise and experience, as well as personal
19
     knowledge of the plaintiff’s medical course. He is well equipped to offer a
20

21
     medical opinion on the care provided to the plaintiff, which was comprehensive

22   and within the standard of care. This opinion is unrefuted. At the very least, the
23
     medical defendants should be dismissed.
24

25


            Partial Objections to Magistrate’s Report & Recommendations - 15
     Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 16 of 22 Page ID
                                      #:6398


 1   3.    PLAINTIFF’S STATEMENTS IN HIS VERIFIED COMPLAINT
 2
           AND/OR CRIMINAL CASE CANNOT BE USED TO REFUTE DR.
 3
           TEOPHILOV’S OPINION THAT APPROPRIATE MEDICAL CARE
 4

 5         WAS PROVIDED.
 6
           The Report cites to plaintiff’s verified Fourth Amended Complaint and filing
 7
     in his criminal case which pertain to his contention that he has not been receiving
 8

 9
     medical care or was not provided with the appropriate medical care. Mr.

10   Voskanyan is not permitted to make such assertions. Had defendants been aware
11
     that such statements would be used to oppose the motion for summary judgment,
12
     defendants could have addressed them in a Reply Brief.
13

14         It is well-established that verified pleadings and verified oppositions

15   constitute opposing declarations so long as they are based on personal knowledge
16
     and they set forth facts admissible in evidence to which the declarant is competent
17
     to testify, Moran v. Selig, 447 F.3d 748, 759-60 (9th Cir. 2006); Jones v.
18

19   Blanas, 393 F.3d 918, 923 (9th Cir. 2004); Lopez v. Smith, 203 F.3d 1122,
20
     1132 n.14 (9th Cir. 2000); Johnson v. Meltzer, 134 F.3d 1393, 1399-1400 (9th Cir.
21
     1998); Schroeder v. McDonald, 55 F.3d 454, 460 n.11 (9th Cir. 1995); McElyea
22

23
     v.Babbitt, 833 F.2d 196, 197-98 (9th Cir. 1987) (per curiam); Lew, 754 F.2d at

24   1423, with personal knowledge and competence to testify inferable from the
25
     declarations themselves, Barthelemy v. Air Line Pilots Ass'n, 897 F.2d 999,

            Partial Objections to Magistrate’s Report & Recommendations - 16
     Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 17 of 22 Page ID
                                      #:6399


 1   1018 (9th Cir. 1990) (per curiam) (quotation marks omitted); also Sea-Land
 2
     Service, Inc. v. Lozen Intern, LLC,285 F.3d 808, 819 (9th Cir. 2002).’
 3
     Brown v. Kyle, No. 1:04-cv-06539-AWI-SKO PC, at *5-6 (E.D. Cal. Aug. 2, 2011)
 4

 5
           As noted in Brown, supra., “This is a medical care case and Plaintiff is not
 6

 7   a medical expert. Therefore, Plaintiff may not offer as evidence his own opinion on

 8   matters which require scientific, technical, or other specialized knowledge,
 9
     although he may attest to medical matters that do not fall within the scope of Rule
10
     702. Fed. R. Evid. 701, 702.” Brown v. Kyle, No. 1:04-cv-06539-AWI-SKO PC, at
11

12   *6 n.5 (E.D. Cal. Aug. 2, 2011)

13
           Plaintiff’s contentions that he did not receive proper medical care simply
14

15   cannot be used to refute Dr. Teophilov’s medical opinion. Plaintiff can state how
16
     he feels or what hurts, but cannot opine that the type of care offered was below the
17
     standard of care.
18

19
           The Report’s reliance on plaintiff’s Fourth Amended Complaint as well as
20
     his criminal case, is something that defendants would have addressed in a Reply
21

22   Brief. Without an opposition by plaintiff and not knowing the Court would take

23   judicial notice of documents that are not a part of this lawsuit, is something
24
     defendants did not anticipate and should be able to address, at the very least.
25


            Partial Objections to Magistrate’s Report & Recommendations - 17
     Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 18 of 22 Page ID
                                      #:6400


 1   4.    JUDICIAL ECONOMY AND PRACTICALITY URGE THE
 2
           CONSIDERATION OF THE PLAINTIFF’S JAIL MEDICAL
 3
           RECORDS AND THE DECLARATION OF DR. TEOPHILOV TO
 4

 5         RESOLVE ISSUES ON THE RECORD WHERE POSSIBLE.
 6
           In the Report which recommends a ruling on the defendants’ motion for
 7
     summary judgment, the Court basically rejects all of the evidence submitted.
 8

 9
     Medical records and declarative testimony by the Chief Physician at the jails. The

10   legal authority presented herein allows for the Court to accept the medical records
11
     as genuine and accept Dr. Teophilov’s declaration.
12
           This is a case where plaintiff has filed a rambling and voluminous complaint
13

14   which often does not make sense and is contradictory to the medical records from

15   the jail. Plaintiff received an abundance of medical care. Defendants did not have
16
     the opportunity, as they normally would, to address evidentiary objections and
17
     other issues that would be raised in an opposition, by way of a Reply Brief.
18

19   Judicial economy and fairness would allow the defendants to address these issues,
20
     and/or that the Court should conduct a further analysis after accepting the jail
21
     medical records as genuine and accepting the expert medical opinion of Dr.
22

23
     Teophilov.

24

25


            Partial Objections to Magistrate’s Report & Recommendations - 18
     Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 19 of 22 Page ID
                                      #:6401


 1   Respectfully submitted:
 2

 3
     DATED: March 1, 2021                MONROY, AVERBUCK & GYSLER
 4

 5
                                         Jennifer E. Gysler___________________
 6                                       JON F. MONROY
                                         JENNIFER E. GYSLER
 7
                                         Attorneys for Defendants
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


            Partial Objections to Magistrate’s Report & Recommendations - 19
     Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 20 of 22 Page ID
                                      #:6402


 1               DECLARATION OF JENNIFER E. GYSLER
 2
                 I, Jennifer E. Gysler, hereby declare:
 3
                 I am an attorney at law duly licensed to practice in the Courts of the
 4

 5         State of California and the Central District. If called upon to do so, I could
 6
           and would competently testify to the following:
 7
                 1. On March 1, 2021 at 10:00pm, I attempted to log into the Court’s
 8

 9
                     filing system to file our Objections to the Report and

10                   Recommendation re ruling on motion for summary judgment. The
11
                     filing was due on March 1, 2021. When I did so, the ECF website
12
                     indicated the website was down for maintenance starting at 7pm.
13

14                   On the Pacer website, it indicated the website was down for

15                   maintenance starting at 10pm EST. The screenshots are attached
16
                     hereto.
17
                 2. This document was filed at the next earliest opportunity,
18

19                   on March 2, 2021 when the maintenance time period had
20
                     passed.
21
                 3. Both myself and Jon F. Monroy spent most of the day reviewing
22

23
                     the file materials, filings and legal research on the issues presented

24                   in the Court’s Report and Recommendation, in order to prepare our
25
                     Objections. This was not done any sooner, due to the fact that we

            Partial Objections to Magistrate’s Report & Recommendations - 21
     Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 21 of 22 Page ID
                                      #:6403


 1                  have been in depositions several days for the past two weeks on
 2
                    another matter, also in federal court, which consumed most of our
 3
                    time.
 4

 5                  I declare under penalty of perjury that the foregoing is true and
 6
                    correct. Executed on this 1st day of March, 2021, at Westlake
 7
                    Village, California.
 8

 9
                    __Jennifer E. Gysler___________

10
                    Jennifer E. Gysler, declarant.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


            Partial Objections to Magistrate’s Report & Recommendations - 22
     Case 2:15-cv-06259-MWF-KES Document 340 Filed 03/02/21 Page 22 of 22 Page ID
                                      #:6404


 1                                  PROOF OF SERVICE
 2   STATE OF CALIFORNIA – COUNTY OF LOS ANGELES
     CCP 1013(A)
 3         I am employed in the County of Los Angeles, State of California. I am over
     the age of 18 years and not a party to the within action; my business address is
 4
     32123 Lindero Canyon Road, Suite 301, Westlake Village, CA 91361.
 5         On March 1, 2021, I caused to be served the foregoing document described
     as on the interested parties in this action:
 6
           OBJECTIONS TO REPORT AND RECOMMENDATION
 7   [ ] By telecopier: By transmitting an accurate copy via telecopy to the person and
     telephone number as follows:
 8                 [X] by placing [ ] the original [X] a true copy thereof enclosed in
 9
           sealed envelopes addressed as follows:
     Robert Voskanyan
10   16057 Sherman Way, Apt. 355
     Van Nuys, CA 91406
11
     [] BY EMAIL
12   [ X ] BY MAIL:
     [ ] I deposited such envelope in the mail at Westlake Village, California. The
13
     envelope was mailed with postage thereon fully prepaid.
14   [X ] As follows: I am “readily familiar” with the firm’s practice of collection and
     processing correspondence for mailing. Under the practice it would be deposited
15   with U.S. Postal Service on that same day with postage thereon fully prepaid at
16
     Westlake Village, California in the ordinary course of business. I am aware that on
     motion of the party served, service is presumed invalid if postal cancellation date
17   or postage meter date is more than one day after date of deposit for mailing in
     affidavit.
18
     [ ] BY PERSONAL SERVICE: I caused such envelope to be delivered by
19   hand to addressee or offices of addressee.
     []    (STATE) I declare under penalty of perjury under the laws of the State of
20
     California that the above is true and correct.
21   [x ] (FEDERAL)             I declare that I am employed in the office of a member of
     the bar of this Court at whose direction the service was made.
22         Executed on March 1, 2021, at Westlake Village, California.
23
     Jennifer E. Gysler                       ___Jennifer E. Gysler________________.
                                                          (signature)
24

25


            Partial Objections to Magistrate’s Report & Recommendations - 20
